Citation Nr: 0506762	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-28 798	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana




THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
ankle sprain, currently evaluated as 10 percent disabling. 

2.  Entitlement to an effective date earlier than June 17, 
2002 for the grant of a 10 percent rating for residuals of 
left ankle sprain.




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1975 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 RO rating decision which 
granted a 10 percent rating for the service-connected 
residuals of left ankle sprain, effective from June 17, 2002.  
In June 2004 the Board remanded this matter to the RO for 
additional evidentiary development.


FINDINGS OF FACT

1.  The veteran's residuals of left ankle sprain are 
manifested by pain, tenderness, swelling, limitation of 
motion, pain on motion, pain on weightbearing, slight 
instability, and flare-ups, that together approximate marked 
limitation of motion of the ankle.

2.  By January 1977 rating decision the RO granted service 
connection for residuals of a left ankle sprain and assigned 
a 0 percent (non-compensable) rating effective from October 
7, 1975.  The veteran was notified of this decision by letter 
dated in February 1977, but he did not appeal and the rating 
decision became final.

3.  On June 17, 2002, the RO received the veteran's claim for 
an increase in a noncompensable rating assigned for his 
service-connected left ankle sprain.  

4.  It is not factually ascertainable that the left ankle 
disability increased to the level of 10 percent on any date 
within the year preceding the June 17, 2002 claim for an 
increased rating.




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, and no 
higher, for residuals of a left ankle sprain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5271 
(2004).

2.  The criteria for an effective date earlier than June 17, 
2002 for a compensable rating for a left ankle disability 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

By September 2002 rating decision, the RO assigned a 10 
percent rating for the service-connected residuals of left 
ankle sprain, pursuant to Diagnostic Code 5271.  
Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a maximum 20 percent 
evaluation is warranted for marked limitation of motion.  

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  

On VA examination in September 2002, the veteran was shown to 
have left ankle range of motion from 5 to 30 degrees.  Thus, 
the examination results disclose that he had lost 
approximately three-quarters of the range of dorsiflexion in 
the left ankle, and about one-third of the expected range of 
plantar flexion.  Thus, the veteran's demonstrated loss of 
motion may be considered no more than moderate, thus 
approximating the criteria for a 10 percent rating under 
Diagnostic Code 5271.  
Although the veteran's loss of range of motion of the ankle 
would warrant a 10 percent evaluation, considered alone, the 
medical evidence of record discloses that the veteran also 
has pain, tenderness, swelling, a slightly positive anterior 
drawer sign (showing slight instability), flare-ups of pain 
every three to six months, pain on motion, and pain with 
weight-bearing.  The Board notes that these additional 
symptoms are not encompassed under Diagnostic Code 5271 in 
evaluation of limitation of motion of the ankle.  See 
VAOPGCPREC 9-98.

Based on the objective findings of limitation of motion, pain 
on palpitation and with motion and weightbearing, slight 
instability, swelling in the left foot, and flare-ups every 
three to six months, the Board concludes that a 10 percent 
rating under Diagnostic Code 5271 does not encompass all 
aspects of the severity of the veteran's left foot 
disability.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Resolving reasonable doubt in the 
veteran's favor and applying  38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, the Board finds that the residuals of the veteran's 
left ankle sprain - consisting of no more than moderate 
limitation of motion with pain, swelling, instability, and 
flare-ups --more nearly approximate marked limitation of 
motion, the criteria for a 20 percent rating under Diagnostic 
Code 5271.  38 C.F.R. § 4.7.  

With regard to arthritis, an August 2002 x-ray showed no 
significant degenerative findings in the ankle and the 
impression was negative left ankle.  On VA examination in 
September 2002, an x-ray of the left ankle was reported to 
show early degenerative changes with osteophytes on the 
medial talus and tip of the lateral malleolus.  Rating the 
veteran's service-connected left ankle disability under the 
diagnostic code pertaining to arthritis -- Diagnostic Code 
5003 -- would not yield a higher rating because Diagnostic 
Code 5003 provides for no more than a 20 percent rating (for 
arthritis involving more than one joint) and dictates that 
arthritis established by x-rays findings will be rated on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Moreover, a separate, compensable evaluation cannot be 
assigned under Diagnostic Code 5003, as the current 20 
percent rating is based on limitation of motion.  See 
38 C.F.R. § 4.14, which precludes evaluating the same 
manifestation under different diagnoses.

Additionally, for a higher rating to be assigned, there would 
have to be evidence of ankylosis of the left ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  Under Diagnostic 
Code 5270 a 30 percent rating would require evidence of 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  Obviously the 
objective evidence of record does not support such a rating 
and the veteran's symptomatology does not permit such a 
rating to be assigned under the DeLuca criteria.  The veteran 
simply does not have such a level of disability as to equate 
to an ankylosed ankle in plantar flexion between 30 and 40 
degrees or in dorsiflexion between 0 and 10 degrees.  
Therefore, a 20 percent rating, but no more, is in order 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, DeLuca and 38 
C.F.R. §§ 4.40, 4.45.  

In addition, the Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's right ankle 
disability, alone, has resulted in frequent hospitalizations 
or caused a marked interference in his employment.  The Board 
is, therefore, not required to refer this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).

Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
effective date of an award of increased compensation shall be 
the earliest as of which it is factually ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA's receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Harper 
v. Brown, 10 Vet. App. 125 (1997).


The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126. Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2000).

The veteran contends that his entitlement to the compensable 
disability rating assigned for his left foot disability 
should be effective from October 1975, the date of his 
discharge from service.  

By January 1977 rating decision, the RO granted service 
connection for residuals of a left ankle sprain and assigned 
a non-compensable (0 percent) rating for the left ankle 
disability.  The veteran was informed of that rating 
decision, and his appellate rights thereto, by letter dated 
in February 1977.  The veteran did not, however, file an 
appeal and the January 1977 rating decision became final.  


As the January 1977 RO rating decision is final, the 
effective date for any increased rating must be determined in 
relation to a subsequent claim for an increased rating.  

The record reflects that the veteran's claim for an increased 
rating was received by the RO on June 17, 2002.  Based on the 
findings on a VA examination in September 2002, a September 
2002 rating decision granted a 10 percent rating, effective 
from June 17, 2002.  The effective date assigned by the RO is 
the date of VA receipt of the veteran's increased rating 
claim.  It is neither claimed nor shown that the left foot 
disability increased to a compensable level on any date 
within the year preceding the June 17, 2002.  The veteran 
essentially asserts that his left ankle condition increased 
in severity many years before this claim.  Even if this were 
true, it would not support an earlier effective date for an 
increased rating, in light of the legal authority on finality 
of decisions and effective dates for increased ratings.  
Under the circumstances, the effective date for the increased 
rating, from 0 percent to 10 percent, for a left foot 
disability may be no earlier than the June 17, 2002 claim for 
an increased rating.  The RO has already assigned that 
effective date and there is no basis for an earlier one.

The record reflects that in support of his claim the veteran 
has cited treatment at the New Orleans VA Medical Center 
(VAMC) from the date of his discharge from service to the 
present for his left ankle disability.  The RO obtained 
complete treatment records from the New Orleans VAMC, and 
they show treatment for left ankle problems in 1975 and 1976.  
The problem with these documents is that they do not provide 
information from which the Board can conclude that it was 
factually ascertainable that an increase in disability had 
occurred within one year before the claim filed in 2002.  38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The RO 
also obtained records from the New Orleans VAMC dated in 
October 2004 pertaining to his left ankle; however because of 
the recent date of these treatment records they do not 
provide any basis for the assignment of an earlier effective 
date.

The preponderance of the evidence is against the veteran's 
claim for an earlier effective date for a compensable rating 
for a left ankle disability.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claim as the RO sent him notice letters in July 
2002 and June 2004. 

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA treatment records for the veteran, per his instructions, 
from the New Orleans VAMC.  He has indicated on several 
occasions, most recently, in November 2004, that he has no 
additional evidence relevant to his claim.  With regard to a 
VA examination, the Board notes that the veteran underwent a 
VA examination in 2002.  Thus, the Board finds that VA has 
satisfied the duty to assist the veteran in this matter.


ORDER

A 20 percent rating for residuals of a left ankle sprain is 
granted, subject to controlling statutes and regulations 
governing the payment of monetary benefits.

Entitlement to an effective date earlier than June 17, 2002 
for the grant of a 10 percent rating for residuals of a left 
ankle sprain is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


